Citation Nr: 0513183	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-05 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The July 2002 rating decision on appeal found no new and 
material evidence to reopen the claim for service connection 
for a bilateral eye disorder.  In a February 2004 decision, 
the Board found new and material evidence to reopen the claim 
and remanded the appeal to the RO for additional development.  
The case returns to the Board after completion of that 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for a bilateral eye 
disorder.  He is currently diagnosed as having Stargardt's 
disease and is legally blind.  Service medical records show 
refractive error at the veteran's pre-induction examination 
in January 1968.  He also apparently failed the color vision 
test.  The veteran had a history of wearing glasses.  He 
underwent an ophthalmology consult in October 1969, which 
apparently showed some decrease in visual acuity.  The report 
of the February 1970 separation examination shows normal 
findings on testing, though notes indicated that the veteran 
had bilateral refractive error.  

A January 1990 statement from D. Tasso, O.D., who treated the 
veteran from 1955 to 1979, confirmed that the veteran had 
marked astigmatism as a child (prior to service), though it 
was correctable with glasses.  After service, he experienced 
additional symptoms including photophobia and trouble with 
depth perception and color vision.  By November 1979, the 
veteran had high astigmatism and visual acuity that was not 
completely correctable with lenses.  

A report dated in May 1989 from W. Padula, O.D., reflected 
what appears to be the first finding of macular lesions.  The 
report of a 1993 VA hospitalization indicated that the 
veteran had been legally blind for about two years secondary 
to macular degeneration.  

VA notes dated in May 1996 included the first mention of 
Stargardt's disease, many years after service, although a 
September 1996 entry questioned whether the veteran was 
diagnosed as having Stargardt's disease as early as 1979.  

A January 2002 VA outpatient note stated that there was no 
direct evidence that the veteran's military service caused 
the Stargardt's disease, but observed that reports 
demonstrated that his vision did worsen in service.  

Pursuant to the Board's remand, the RO secured a VA fee-basis 
optometry examination in December 2004.  The examiner 
provided a current diagnosis of Stargardt's disease.  He 
found no evidence of maculopathy at entrance, though there 
was decreased visual acuity in the left eye, which he 
conceded might also have been caused by refractive amblyopia 
due to high astigmatism.  The examiner concluded that it was 
likely that the veteran's eye disorder worsened only slightly 
during service and did not progress more rapidly as a result 
of service than it otherwise would have progressed.    

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The Board finds that the 
current evidence lacks answers to several key questions 
crucial to adjudicating the appeal, particularly as concerns 
the principles of the presumption of soundness and 
aggravation based on the U.S. Court of Appeals for Veterans 
Claims (Court) recent decision in Joyce v. Nicholson, No. 03-
59 (U.S. Vet. App.  March 22, 2005).  See also 38 U.S.C.A. §§ 
1111, 1153; 38 C.F.R. § 3.304(b) (2004).  

In addition, the Board's prior remand asked the examiner to 
provide the approximate date of onset and etiology for each 
disorder diagnosed.  The December 2004 VA examination report 
does not contain this information.  A veteran has a right to 
compliance with remand orders.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Therefore, a remand is again required to 
obtain the necessary evidence to decide the appeal and to 
comply with prior remand instructions.  
  
VA's duty to assist also includes the responsibility to 
obtain any relevant records from the Social Security 
Administration.  Voerth v. West, 13 Vet. App. 117, 121 
(1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Review of 
the record indicates that the veteran has been receiving of 
Social Security disability benefits for his vision loss since 
about 1992.  There are no records from the Social Security 
Administration in the claims folder.  To the extent the 
Social Security records may include older medical evidence, 
particularly from Dr. Tasso, that the RO has been otherwise 
unable to obtain, these records are relevant to the instant 
appeal.  On remand, the RO should attempt to secure this 
evidence.      

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The RO should secure the veteran's 
records from the Social Security 
Administration concerning his claim for 
disability benefits in or about 1992.  
The RO should request copies of any 
disability determinations and all 
associated medical records.  

2.  The RO should arrange for an 
ophthalmologist to review the veteran's 
records in order to make a determination 
as what, if any, ocular disability 
existed before, during, and after service 
from February 1968 to February 1970.  The 
examiner should review the claims folder, 
with particular attention to service 
medical records (Volume I, manila 
envelope), statements from Dr. Padula and 
Dr. Tasso (Volume I, green tabs on the 
right), and the report of the December 
2004 VA fee-basis examination (Volume II, 
yellow tab on the right), as well as any 
relevant records obtained from the Social 
Security Administration.    

Based on this review of the record, the 
examiner is asked to answer the following 
questions: 

(a) Did the veteran's astigmatism 
increase in severity in service from 
February 1968 to February 1970 beyond the 
natural progression of the disorder?

(b) Can the onset of the veteran's 
current diagnosis of Stargardt's disease 
be related to his period of service from 
February 1968 to February 1970?  

(c) If the answer to Question (b) is no, 
what is the approximate date of onset of 
the disease?  

The examiner should include an 
explanation for each answer.  If the 
examiner is unable to answer any question 
without resorting to speculation, the 
report should so state.      

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


